Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art and combination thereof fail to teach a vehicle suspension system comprising: a damper top mount including a flange coupled to a cylindrical top mount body defining an interior cavity; a top mount bushing disposed in the interior cavity; a damper coupled to the top mount, the damper including a damping member and a damper rod coupled to the damping member, the damper rod extending through the interior cavity of the damper top mount and defining a first axis; and a jounce shock assembly including a cylindrical jounce shock body coupled with the damper top mount and encircling the cylindrical top mount body, the cylindrical jounce shock body including an exterior wall and a dividing wall generally parallel to and interior of the exterior wall, a first chamber defined by the cylindrical top mount body and the dividing wall, a second chamber fluidly coupled with and parallel to the first chamber and defined by the dividing wall and the exterior wall, a floating piston movably disposed within the second chamber, and a piston including a working surface configured to translate within the first chamber; wherein the piston is coupled with the damping member such that the piston moves between an extended position and a compressed position along the first axis defined by the damper rod.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides a list of relevant prior art that teach various vehicle suspension systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616